                                 Case 21-10690-CSS               Doc 23       Filed 04/27/21         Page 1 of 6


                                             UNITED STATES BANKRUPTCY COURT
                                                  DISTRICT OF DELAWARE

              In re GVS Porfolio I B, LLC.                                  Case No. 21-10690 (CSS)
                               Debtor.
                                            INITIAL MONTHLY OPERATING REPORT
          File report and attachments with Court and submit copy to United States Trustee within 15 days after order for relief.

Certificates of insurance must name United States Trustee as a party to be notified in the event of policy cancellation.
Bank accounts and checks must bear the name of the debtor, the case number, and the designation "Debtor in Possession."
Examples of acceptable evidence of Debtor in Possession Bank accounts include voided checks, copy of bank deposit
agreement/certificate of authority, signature card, and/or corporate checking resolution.

                                                                                                       Document            Explanation
REQUIRED DOCUMENTS                                                                                     Attached             Attached
13 Week Cash Flow Projection (Form IR-1)                                                                Attached
Certificate of Insurance:                                                                                 N/A
   Workers Compensation
   Property
   General Liability
   Vehicle
   Other:____________________
   Identify areas of self-insurance w/liability caps
Evidence of Debtor in Possession Bank Accounts                                                             N/A
  Tax Escrow Account
  General Operating Account
  Money Market Account pursuant to Local Rule 4001-3. Refer to
  http://www.deb.uscourts.gov/
  Other:_________________________________
Retainers Paid (Form IR-2)                                                                           See Attached

I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the documents attached are
true and correct to the best of my knowledge and belief.

/s/ Natin Paul____________________                                                   4/27/21________________
Signature of Authorized Individual*                                                  Date

Natin Paul_______________                                                            Director
Printed Name of Authorized Individual                                                Title of Authorized Individual

*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.
                                                                                                                                   FORM IR
                                                                                                                                      (4/07)
Case 21-10690-CSS   Doc 23   Filed 04/27/21   Page 2 of 6




             CASH FLOW PROJECTION
                                            Case 21-10690-CSS             Doc 23       Filed 04/27/21        Page 3 of 6


GVS Portfolio I B, LLC, Debtor
Cash Flow Projections for April 12 through June 30, 2021

Receipts                                                                            Apr-21      May-21       Jun-21                   TOTAL
Waterfall disbursement from subsidiary operating receipts+                      $     -    $ 75,000.00 $ 75,000.00                 $ 150,000.00

TOTAL RECEIPTS                                                                  $     -    $ 75,000.00 $ 75,000.00                 $ 150,000.00

Expenses
Payment to Lender++                                                             $     -    $ 75,000.00 $ 75,000.00                 $ 150,000.00

TOTAL DISBURSEMENTS                                                             $     -    $ 75,000.00 $ 75,000.00                 $ 150,000.00

Professional Fees
Professional Fee Accrual**                                                      $     -    -              $ 50,000.00              $ 50,000.00

TOTAL PROFESSIONAL FEES                                                         $     -    $        -     $ 50,000.00              $ 50,000.00


+Receipts are estimated based on prior months and will vary month to month
++ Anticipate payment to be equal to total monthly operating receipts.
** Disbursement subject to Court approval; provided however, that such payments are not anticipated to be made from operating receipts reflected herein
               Case 21-10690-CSS          Doc 23     Filed 04/27/21     Page 4 of 6




                                     Certificate of Insurance

Given the nature of the Debtor’s business it does not have, nor is it required to have, insurance.
However, the Debtor will confirm that it is not listed as an additional insured on any other policies
and will supplement this initial operating report to the extent necessary.
Case 21-10690-CSS   Doc 23   Filed 04/27/21   Page 5 of 6




          SCHEDULE OF RETAINERS PAID
                                 Case 21-10690-CSS               Doc 23       Filed 04/27/21         Page 6 of 6




                                         SCHEDULE OF RETAINERS PAID TO PROFESSIONALS
                                          (This schedule is to include each Professional paid a retainer1)

                                                     Check                                                              Amount
                   Payee                                                      Name of Payor               Amount       Applied to       Balance
                                                Date       Number                                                        Date
    Bayard, P.A.                               4/12/21       Wire        GVS Portfolio I C, LLC           $100,000           $0.00      $100,000

1
 Bayard, P.A. has not yet completed a final reconciliation of its prepetition fees and expenses as of the filing of this initial operating report. The
actual amount of the retainer balance is subject to revision and true-up.
